 Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 1 of 25 PageID: 1



               UNITED STATES DISTRICT COURT DISTRICT
                       DISTRICT OF NEW JERSEY
                          CAMDEN DIVISION



DAUD M. PANAH, M.D., MINA PANAH,
                                          No.
                     Plaintiffs,
                                                      CIVIL ACTION
                     vs.

NANCY BEALL, ATLANTIC COUNTY
SPCA, HUMANE SOCIETY OF ATLANTIC
COUNTY, ATLANTIC COUNTY ATLANTIC
COUNTY PROSECUTOR DAMON G.
TYNER, AND JOHN DOE 1-100;

                     Defendants.

I.    INTRODUCTION

      1.   Plaintiffs, Daud M. Panah, M.D. and Mina Panah file

the within Complaint against the Defendants for violation of

their Civil Rights, pursuant to 42 U.S.C. §1983 et seq. (also

known as the "Ku Klux Klan Act"), NJ Rev Stat § 10:1, et seq.

(2014) (also known as the New Jersey Civil Rights Act) as well

as various. The Plaintiffs also file various State law claims

for torts committed by the Defendants.

II.   JURISDICTION and VENUE

      2.   This Court has jurisdiction of this cause pursuant to

28 U.S.C. § 1331 and 42 U.S.C. §1983.

      3.   Declaratory relief is authorized by Rule 57 of the

Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201, 2202.
 Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 2 of 25 PageID: 2



      4.   Damages and attorney fees are sought pursuant to 42

U.S.C. §1983, et seq.

      5.   Venue is proper in this district pursuant to 28 U.S.C.

§ 1391.

      6.   Plaintiffs bring their cause of action pursuant to 42

U.S.C. § 1983 and the New Jersey Civil Rights Act, N.J.S.A.

10:1-1, et seq. to redress the deprivation, under color of state

law, of rights secured by the Constitution of the United States,

Constitution of New Jersey.

III. PARTIES

     7.    Plaintiff, Daud M. Panah, M.D. is a naturalized

American citizen who was born in Afghanistan and now reside in

Galloway Township, New Jersey in Atlantic County;

     8.    Plaintiff, Mina Pana is a naturalized American citizen

who was born in Afghanistan and now reside in Galloway Township,

New Jersey in Atlantic County;

     9.    Defendant, Nancy Beall is a resident of 229 Asbury Rd

Egg Harbor Township, New Jersey in Atlantic County;

     10.   Defendant, Atlantic County Society for the Prevention

of Cruelty to Animals Inc. (hereinafter “Atlantic County SPCA”)

is a quasi-governmental agency operated by Defendant, Nancy

Beall with an office at 229 Asbury Road, Egg Harbor Township,

New Jersey in Atlantic County;




                                    (2)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
 Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 3 of 25 PageID: 3



      11.   Defendant, Humane Society of Atlantic County, is a

subsidiarity of Defendant Atlantic County SPCA and was vested

with law enforcement authority pursuant to New Jersey statutes

with its principal office located at 1401 Absecon Blvd, Atlantic

City, New Jersey, County of Atlantic;

      12.   Defendant Atlantic County Prosecutor, Damon G. Tyner,

was at all times relevant to this complaint the chief law

enforcement officer for Atlantic County with the legal authority

to oversee any law enforcement action within Atlantic County and

has an office located at 4997 Unami Blvd., Suite 2, Mays

Landing, New Jersey, County of Atlantic;

IV.   FACTS

      13.   At all times relevant to this Complaint, Defendant,

Nancy Beall was the president, agent, and acting force of

Defendant, Atlantic County SPCA and Defendant, Humane Society of

Atlantic County;

      14.   At all times relevant to this Complaint, Defendant,

Nancy Beall was not authorized by law to investigate incidents

of animal cruelty or enforce animal cruelty laws or issue

summonses as she had not completed “HLEO” training for Animal

Control Officer or Animal Cruelty Investigator;

      15.   Plaintiffs, Dr. Daud M. Panah and Mina Panah own a

farm in Galloway Township in Atlantic County;




                                     (3)
              LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
 Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 4 of 25 PageID: 4



     16.   On or about December 2017, Defendant, Nancy Beall came

onto Plaintiffs’ property located in Galloway Township;

     17.   Defendant, Nancy Beall represented that she was acting

on behalf of Defendant, Atlantic County SPCA and Defendant,

Humane Society of Atlantic County and as a duly authorized law

enforcement officer;

     18.   Defendant, Nancy Beall asked Plaintiff, Dr. Panah if

he was from “Egypt”;

     19.   Plaintiff, Dr. Panah advised Defendant Beall that he

was an American citizen but was born in Afghanistan;

     20.   Defendant, Nancy Beall told Dr. Panah that she

observed a Rottweiler dog on his property which appeared to have

a broken leg and was left unattended;

     21.   Plaintiff, Dr. Panah explained that the dog did not

belong to him and that he was not responsible for the dog;

     22.   Defendant, Nancy Beall observed five (5) more dogs on

the property which were healthy and well fed;

     23.   Defendant, Nancy Beall, acting under the color of law,

threatened Dr. Panah that she would file an animal cruelty

complaint if he did not take the injured dog to a Veterinarian;

     24.   Plaintiff, Dr. Panah immediately took the injured dog

to the Atlantic County Animal Shelter to satisfy Defendant

Beall, and to avoid any possibility that a summons would be

issued;


                                    (4)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
 Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 5 of 25 PageID: 5



     25.    Based on information and belief, Defendant Beall went

to the shelter and took possession of the Rottweiler after it

was treated;

     26.    Defendant Beall refused to disclose what happened to

this dog;

     27.    Despite the fact that Plaintiff, Dr. Panah did not own

the dog, Defendant Beall filed Summons No. 0111-PC-2018-002492,

alleging that Plaintiff owned the dog and had committed an act

of animal cruelty contrary to N.J.S.A. 4:22-1707;

     28.    Defendant Beall used the faux allegation of animal

cruelty to extort $1,555.00 from Plaintiff, Dr. Panah which she

purported represented the cost of the veterinarian’s bills;

     29.    Defendant Beall forced Plaintiff, Dr. Panah to

surrender possession of all six of the dogs (without

compensation) so that she would hold the case open to allow her

to monitor his farm animals with the promise that she would

dismiss the case at the end of 6 months;

     30.    Despite the fact that Defendant Beall took possession

of the six dogs, and cashed the $1,555.00 donation check, she

began making regular unannounced intrusive visits to the farm;

     31.    The purpose of the visits was to frighten Plaintiff,

Dr. Panah and his wife, Plaintiff, Mina Panah and their

children;




                                    (5)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
 Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 6 of 25 PageID: 6



       32.   Defendant Beall came and went on Plaintiffs’ property

as she pleased, sometimes twice a day;

       33.   Defendant Beall took up-close pictures and tried to

intimidate the caretakers and Dr. Panah’s family members;

       34.   Defendant Beall refused to turn over these pictures to

the municipal prosecutor as part of the discovery related to the

charges she filed against Plaintiff, Dr. Panah;

       35.   Plaintiff, Dr. Panah advised Defendant Beall she was

invading the privacy of his family, personally attacking him

because of his race, and otherwise attempting to hurt him;

       36.   Plaintiff, Dr. Panah further advised Defendant Beall

that she maliciously filed the animal cruelty dog complaint

against him despite having no proof that the dog belonged to

him;

       37.   After, Plaintiff, Dr. Panah expressed his annoyance,

Defendant Beall reneged on her agreement and told the Court to

re-list the case for trial;

       38.   Defendant Beall retaliated by filing an additional

complaint relating to one of the male miniature donkeys;

       39.    Despite filing charges against Plaintiff, Dr. Panah,

Defendant Beall failed to appear in Court several times and all

charges were dismissed on or about November 8, 2018;

       40.   Defendant Atlantic County Prosecutor, Damon G. Tyner

by virtue of his appointed position had the legal authority and


                                     (6)
              LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
 Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 7 of 25 PageID: 7



duty to train, supervise and discipline persons such as

Defendant, Nancy Beal and persons operating on behalf of

Defendant, Atlantic county SPCA and Defendant, Humane Society of

Atlantic County;

     41.   Despite the fact that all charges were dismissed,

Defendant Beall took to FaceBook and posted the following false

and defamatory comments on a page associated with Defendant,

Atlantic County SPCA:




     42.   The post identified Plaintiffs, Plaintiffs’ address,

name (spelled incorrectly), and profession;

     43.   Defendant Beall’s post succeeded in obtaining the

following negative comments:

                                    A.




                                    (7)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 8 of 25 PageID: 8



                                   B.




                                   C.




                                   D.




                                   E.




                                   F.




                                   (8)
            LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 9 of 25 PageID: 9



                                   G.




                                   H.




                                   I.




                                   J.




                                   K.




                                   L.




                                   (9)
            LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 10 of 25 PageID: 10



                                    M.




                                    N.




                                    O.




                                    P.




                                    Q.




                                    R.

                                   (10)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 11 of 25 PageID: 11




                                    S.




                                    T.




                                    U.




                                    V.




                                   (11)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 12 of 25 PageID: 12



                                    W.




     43.   To further incite her FaceBook followers with false,

xenophobic and Islamophobic information, Defendant Beall posted:




     44.   Defendant Beall uses the Atlantic County SPCA FaceBook

page to solicit donations;

     45.   Defendant Beall used her personal FaceBook to defame

and intimidate the Plaintiffs with posts such as:




                                   (12)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 13 of 25 PageID: 13



     46.   Upon investigation, Defendant Beall has posted

numerous Islamophobic comments on her personal FaceBook page,

including the following:

                                    A.




                                    B.




                                   (13)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 14 of 25 PageID: 14



                                    C.




                                    D.




                                   (14)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 15 of 25 PageID: 15



                                    E.




                                    F.




                                   (15)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 16 of 25 PageID: 16



                                    G.




                                    H.




                                   (16)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 17 of 25 PageID: 17



     47.   In addition to posting accusations that Plaintiffs

leave their farm animals outside, Defendant Beall also posted

the following inflammatory posts which was designed to incite

violence against people like the Plaintiffs despite the fact

that all charges were dismissed against Plaintiff, Dr. Panah:




     48.   Defendant, Nancy Beall’s posts of false allegations of

animal abuse and cruelty on FaceBook denying the Plaintiffs an

opportunity to defendant themselves in Court;

     49.   The actions of Defendant, Nancy Beall were a high-tech

lynching of the Plaintiffs because their religion and country of

origin;

     50.   Defendant, Nancy Beall, Defendant Atlantic County SPCA

and Defendant, Humane Society of Atlantic County operated under


                                   (17)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 18 of 25 PageID: 18



the color of law despite Defendant Beall’s lack of authority and

the open and obvious nature of Ms. Beall’s xenophobic, anti-

Muslim and racist opinions, comments and actions;

     51.    Defendant Atlantic County Prosecutor, Damon G. Tyner

turned a blind eye to the action of Defendant, Nancy Beall;

     52.    Defendant Atlantic County Prosecutor, Damon G. Tyner

permitted Defendant Beall to issue summonses such at the

summonses issued to Plaintiff, Daud M. Panah, M.D. despite the

fact that Defendant Beall had not completed “HLEO” training for

Animal Control Officer or Animal Cruelty Investigator;

     53.    Defendant Atlantic County Prosecutor, Damon G. Tyner

did not discipline Defendant, Nancy Beall for issuing summonses

without the requisite legal authority;

     54.    Defendant Atlantic County Prosecutor, Damon G. Tyner

did not prevent Defendant, Nancy Beall from issuing summonses

without the requisite legal authority;

     55.    Defendant Atlantic County Prosecutor, Damon G. Tyner

supervise Defendant, Nancy Beall despite the fact that she

openly posted xenophobic, racist and Islamaphobic comments on

Facebook;




                                   (18)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 19 of 25 PageID: 19



V.   CAUSES OF ACTION



                                  COUNT I

(Violation of 42 U.S.C.A. §1983 and NJ Rev Stat § 10:6-1 (2013))

     55.   Plaintiffs, Daud M. Panah, M.D. and Mina Panah

incorporate the aforementioned paragraphs as if set forth at

length herein.

     56.   Defendants, Nancy Beall, Atlantic County SPCA, Atlantic

County, Defendant, Humane Society of Atlantic County, Defendant

Atlantic County Prosecutor, Damon G. Tyner and John Doe 1-10

violated 42 U.S.C.A. §1983 and NJ Rev Stat § 10:6-1 (2013) by

violating Plaintiffs, Daud M. Panah, M.D. and Mina Panah’s civil

rights and statutory rights as referenced herein;

REQUEST FOR RELIEF

      WHEREFORE, plaintiffs request that this Court:

     1. Compensatory damages; and

     2. Attorney fees; and

     3. Costs; and

     4. Whatever relief this Court deems appropriate.




                                   (19)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 20 of 25 PageID: 20



                                  COUNT II

    (Failure to Act - "policy of inaction" is the functional
  equivalent of a decision by the County itself to violate the
                         Constitution)


     57.   Plaintiffs, Daud M. Panah, M.D. and Mina Panah

incorporate the aforementioned paragraphs as if set forth at

length herein.

     58.   Defendant Atlantic County Prosecutor, Damon G. Tyner

failed to act to prevent Defendant, Nancy Beal from acting as a

law enforcement agent using social media, including FaceBook to

violate the Constitutional rights of citizens such as the

Plaintiffs;

     59.   Defendant Atlantic County Prosecutor, Damon G. Tyner

permitted Defendant, Nancy Beal to discriminate, defame, deny

due process and violate the Constitutional rights of citizens

such as the Plaintiffs;

     60.   Defendant Atlantic County Prosecutor, Damon G. Tyner’s

policy of inaction was so pervasive that it was the functional

equivalent of a decision by Defendant Atlantic County

Prosecutor, Damon G. Tyner himself to violate the Constitution;

     61.   Defendant Atlantic County Prosecutor, Damon G. Tyner

turned a blind eye to the unconstitutional actions Defendant,

Nancy Beal despite the fact that these actions were certain to

violate the Constitutional rights of citizens such as the

Plaintiffs;

                                    (20)
              LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 21 of 25 PageID: 21



REQUEST FOR RELIEF

      WHEREFORE, plaintiffs request that this Court:

     1. Compensatory damages; and

     2. Attorney fees; and

     3. Costs; and

     4. Whatever relief this Court deems appropriate.



                                COUNT III

   (Failure to Train, Supervise and/or Discipline pursuant to
Monell v. Department of Social Services of The City Of New York,
                            et al.)


     62.   Plaintiffs, Daud M. Panah, M.D. and Mina Panah

incorporate the aforementioned paragraphs as if set forth at

length herein;

     63.   At all times relevant, Defendant Atlantic County

Prosecutor, Damon G. Tyner had a duty to Train, Supervise and/or

Discipline Defendant, Nancy Beall and turned a blind eye to the

unconstitutional conduct of Defendant Beall, demonstrating a

deliberate indifference to the known Constitutional rights and

protections afforded to the Plaintiffs;

     64.   Defendant Atlantic County Prosecutor, Damon G. Tyner

had a duty to Train, Supervise and/or Discipline Defendant,

Nancy Beall it was substantially certain that her actions would

violate the Constitutional protections afforded to Citizens

based on their ethnicity, national origin and/or religion;

                                   (21)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 22 of 25 PageID: 22



     65.   As a result of the aforementioned failures of

Defendant Atlantic County Prosecutor, Damon G. Tyner,

Plaintiffs’ Constitutional rights and protections were violated

by Defendant Beall;

      WHEREFORE, plaintiffs request that this Court:

     1. Compensatory damages; and

     2. Attorney fees; and

     3. Costs; and

     4. Whatever relief this Court deems appropriate.



                                 COUNT IV

                          (Defamation per se)

     66.   Plaintiffs, Daud M. Panah, M.D. and Mina Panah

incorporate the aforementioned paragraphs as if set forth at

length herein;

     67.   Defendant, Nancy Beall posted comments on FaceBook

about the Plaintiffs that were defamatory per se, specifically

alleging that they committed acts of animal cruelty;

      WHEREFORE, plaintiffs request that this Court:

     1. Presumed damages; and

     2. Attorney fees; and

     3. Costs; and

     4. Whatever relief this Court deems appropriate.




                                   (22)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 23 of 25 PageID: 23



                                 COUNT V

                        (Malicious Prosecution)

     68.    Plaintiffs, Daud M. Panah, M.D. and Mina Panah

incorporate the aforementioned paragraphs as if set forth at

length herein.

     69.    Defendants, Nancy Beall, Defendant, Atlantic County

SPCA, Defendant, Humane Society of Atlantic County, Defendant

Atlantic County Prosecutor, Damon G. Tyner and John Doe 1-10

maliciously prosecuted Plaintiff, Daud M. Panah, M.D. because of

his ethnicity and religion, lacking facts to substantiate a case

in Court and lacking the legal authority to do so.

REQUEST FOR RELIEF

        WHEREFORE, plaintiffs request that this Court:

     1. Compensatory damages; and

     2. Attorney fees; and

     3. Costs; and

     4. Whatever relief this Court deems appropriate.

                                 COUNT V

                               (Extortion)

  70.       Plaintiffs, Daud M. Panah, M.D. and Mina Panah

incorporate the aforementioned paragraphs as if set forth at

length herein.

  71.       Defendants, Nancy Beall, extorted money from the

Plaintiffs under the color of law and for the benefit of


                                   (23)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 24 of 25 PageID: 24



Defendant, Atlantic County SPCA, Defendant, Humane Society of

Atlantic County.

REQUEST FOR RELIEF

        WHEREFORE, plaintiffs request that this Court:

     1. Compensatory damages; and

     2. Attorney fees; and

     3. Costs; and

     4. Whatever relief this Court deems appropriate.

                                 COUNT VI

                              (Conversion)

  72.       Plaintiffs, Daud M. Panah, M.D. and Mina Panah

incorporate the aforementioned paragraphs as if set forth at

length herein.

  73.       Defendants, Nancy Beall, seized dogs from the

Plaintiffs under the color of law and converted them for her

personal benefit and for the benefit of Defendant, Atlantic

County SPCA, Defendant, Humane Society of Atlantic County.

REQUEST FOR RELIEF

        WHEREFORE, plaintiffs request that this Court:

     1. Compensatory damages; and

     2. Attorney fees; and

     3. Costs; and

     4. Whatever relief this Court deems appropriate.




                                   (24)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
Case 1:19-cv-09084-JHR-JS Document 1 Filed 03/28/19 Page 25 of 25 PageID: 25



  VI.   DEMAND FOR A JURY TRIAL

     Pursuant to Rule 38, Plaintiffs, Daud M. Panah, M.D. and

Mina Panah demand a trial by a jury.

  VII. DESIGNATION OF TRIAL COUNSEL

     Plaintiffs, Daud M. Panah, M.D. and Mina Panah designate

Edward Harrington Heyburn, Esq. as trial counsel.


                             Law offices of
                             Edward Harrington Heyburn, Esq.
                             Attorney for Plaintiffs,
                             Daud M. Panah, M.D. and Mina Panah



                             EDWARD HARRINGTON HEYBURN, ESQ.
                             Attorney ID: 024161997
                             7 Poplar Run
                             East Windsor, New Jersey 08520
                             Tel (609) 240-5578
                             Fax (609) 228-5115
                             Heyburn@heyburnlaw.com


Dated: March 28, 2019




                                   (25)
             LAW OFFICE OF EDWARD HARRINGTON HEYBURN, ESQ., LLC
